FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2011 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, July 25, 2011 – Grupo Pão de Açúcar (BM&FBOVESPA: PCAR4; NYSE: CBD) announces its results for the 2 nd quarter of 2011 (2Q11). The Company’s operating and financial information was prepared in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), the accounting practices adopted in Brazil (BRGAAP) and Brazilian Corporate Law, and is presented in Brazilian Reais and nominal values, as follows: (i) on a “GPA Food” basis, which entirely excludes the operating and financial results of “Globex” Utilidades S.A. (including Nova Casas Bahia and Nova Pontocom, (ii) on a “GPA consolidated” basis (CBD), which includes the full operating and financial results of Globex Utilidades S.A., and, as of November 2010, Nova Casas Bahia. All comparisons are with the same periods in 2010 (2Q10), except where stated otherwise. GPA FOOD EBITDA totaled R$ 419.2 million in the quarter, with progression of 19.7% over 2Q10. EBITDA ma rgin came to 6.7% · Gross sales totaled R$6,928.3 million in the second quarter, 10.2% up on 2Q10, while net sales came to R$6,228.7 million, up by 10.4% over 2Q10. · Gross profit came to R$1,569.1 million, a 12.3% improvement over 2Q10, while the gross margin stood at 25.2%. · In same-store terms , gross sales climbed by 9.1% over the same period last year, with food sales increasing by 10.0% and non-food sales by 5.9%. · EBITDA stood at R$419.2 million, 19.7% more than in 2Q10, accompanied by a margin of 6.7%, a 50 bps improvement. · Net income totaled R$93.2 million, with a margin of 1.5%, while adjusted net income amounted to R$127.9 million, with a margin of 2.1%. GPA CONSOLIDATED EBITDA came to R$ 641.2 million in the quarter, with progression of 66.3% over 2Q10.
